oOo eo ND OH fF WY NY —

oN KN AN SF Ww NY |—|=— FD OO BoB HY KD HH FF Ww Ne =| &

 

 

Case 3:17-cv-00245-RCJ-CBC Document 28 Filed 05/08/19 Page 10°3

AARON D. FORD

 

 

 

 

 

 

 

 

 

 

Attorney General JS
IAN E. CARR, Bar No. 13840
Deputy Attorney General FILED ____ RECEIVED
State of Nevada _ —— ENTERED ____ SERVED ON
Bureau of Litigation COUNSELPART ES OF RECORD
Public Safety Division
100 N. Carson Street
Carson City, Nevada 89701-4717 MAY 13 2019
Tel: (775) 684-1259
E-mail: icarr@ag.nv.gov
CLERK US DISTRICT COJRT
Attorneys for Defendants ; DISTRICT OF NEVADA
Tara Carpenter, E.K. McDaniel, BY: DEPUTY
and Mark Sorci
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA ,
GEOFFREY GROVE, 0
Case No. 3:17-cv-00245-RCJ-CBC
Plaintiff,
v. MOTION FOR EXTENSION OF TIME
TO FILE DISPOSITIVE MOTIONS
E.K. MCDANIEL, et al.,
(First Request)
Defendants
Defendants, Tara Carpenter, E.K. McDaniel, and Mark Sorci (Defendants), by and
through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Ian E.
Carr, Deputy Attorney General, hereby submit their Motion for Extensicn of Time to File
Dispositive Motions. This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A),
the following Memorandum of Points and Authorities, and all papers and pleadings on
file in this action.
MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT
Defendants respectfully request a thirty (30) day extension of time out from the
current deadline (May 8, 2019) to file dispositive motions in this case. Defense counsel is
confronted with numerous competing deadlines and a high workload due to staffing

changes in the Office of the Attorney;General. However, such obstacles are

 
oO ON DH HW Fe WD NH =

Nw NO NHN NH KN KL NO RN NO wm mm mm mm
ao nN NON NW Fe WN | Oo Oo Oe ND DH KH FF WY Nn

 

 

Case 3:17-cv-00245-RCJ-CBC Document 28 Filed 05/08/19 Page 2 of 3

currently being resolved and the requested extension of time should atford Defendants
adequate time to file dispositive motions in this case.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiffs
case, but will allow for a thorough briefing to narrow or eliminate issues in this case. The
requested thirty (30) day extension of time should permit Defendants tirne to adequately
research draft, and submit dispositive motions in this case. Defendants assert that the
requisite good cause is present to warrant the requested extension of time:.

For these reasons, Defendants respectfully request a thirty (30) Jay extension of
time from the current deadline to file dispositive motions in this case, with a new
deadline to and including Friday, June 7, 2019.

DATED this 8th day of May, 2019.

AARON D. FORD

Attorney General
By: Ler Con

IAN E. CARR

Deputy Attorney General
State of Nevada

Bureau of Litigation
Public Safety Division
Attorneys for Defendants

S SO ORDERED.

   

 
